Citation Nr: 1742543	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for service-connected residuals of a right wrist fracture of distal radius prior to March 14, 2017, and in excess of 10 percent disabling thereafter.

2. Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016. A transcript of the hearing is in the Veteran's file.

The issues were remanded by the Board in August 2016 for further development. Subsequent to the August 2016 Board remand, the issues of entitlement to service connection for left knee disability and entitlement to service connection for right knee disability were granted in an April 2017 rating decision. As such, those issues are no longer before the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for low back condition is addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to March 14, 2017, the Veteran's service-connected residuals of a right wrist fracture of distal radius, was not manifested by dorsiflexion less than 15 degrees, palmar flexion limited in line with forearm or ankylosis.

2. From March 14, 2017, the Veteran's service-connected residuals of a right wrist fracture of distal radius, has not been manifested by favorable or unfavorable ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of a right wrist fracture of distal radius prior to March 14, 2017, and in excess of 10 percent as of that date, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5010, 5214, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

The claims folder reflects that the Veteran was provided a noncompensable rating (zero percent) for his right wrist fracture of distal radius prior to March 14, 2017. The Veteran's right wrist fracture of distal radius was subsequently increased to 10 percent, effective March 14, 2017.

The Veteran's service-connected right wrist has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5214, and 5215

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.). When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion. With x-ray evidence of involvement of two or more major joins or two or more minor joint groups, a 10 percent evaluation is warranted. With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. 

Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215. This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code. A 20 percent rating is available when the minor wrist reflects favorable ankylosis with dorsiflexion between 20 degrees to 30 degree. A 30 percent rating is warranted when the minor wrist reflects ankylosis in any position except favorable. Lastly a 40 percent rating for the minor wrist is warranted with unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation. 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the Veteran was in receipt of a noncompensable rating for his right wrist disability prior to March 14, 2017. 

The Veteran was afforded a VA medical examination in March 2012. The examination report noted the Veteran's right wrist with dorsiflexion of 0 to 70 degrees and palmar flexion of 0 to 80 degrees, with no pain or additional range of motion loss on repetitive testing. Additionally, the examination noted no pain on movement or ankylosis. Notably, the Veteran denied daily wrist pain. Lastly, the examination report noted the Veteran's right wrist had not been diagnosed with arthritis confirmed by imaging studies.

As noted above, the Board remanded the issue for further development. Specifically, the Board found that the Veteran was entitled to another medical examination to assess the severity of his right wrist disability.

The Veteran was afforded another VA medical examination on March 14, 2017. The examination report reflects no heat redness, swelling, or effusion bilaterally. Additionally, the examination report noted the Veteran's right wrist with dorsiflexion of 0 to 45 degrees, palmar flexion of 0 to 45 degrees, ulnar deviation of 0 to 25 degrees, and radial deviation of 0 to 15 degrees. After repeated use over time, the examination report noted the Veteran's right wrist with dorsiflexion of 0 to 35 degrees, palmar flexion of 0 to 35 degrees, ulnar deviation of 0 to 15 degrees, and radial deviation of 0 to 10 degrees. During flare-ups, the examination report described the Veteran's right wrist with dorsiflexion of 0 to 30 degrees, palmar flexion of 0 to 30 degrees, ulnar deviation of 0 to 10 degrees, and radial deviation of 0 to 5 degrees. The examination noted the Veteran with pain and lack of endurance. Additionally, the examination noted no ankylosis within the Veteran's right wrist.

The April 2017 rating decision increased the Veteran's right wrist disability to 10 percent disabling, effective March 14, 2017, based on the painful wrist joint. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. 

Based on the above, the Board finds that a compensable rating prior to March 14, 2017 is not warranted. Importantly, the March 2012 examination reflects that the Veteran denied daily wrist pain. Further VA medical record dated December 17, 2015, note the Veteran providing a negative response in regard to localized wrist pain. As such, a compensable rating for painful, unstable, or malaligned joints is not applicable prior to March 14, 2017. 

Prior to March 14, 2017, the Veteran's service-connected residuals of a right wrist fracture of distal radius was not manifested by dorsiflexion less than 15 degrees, palmar flexion limited in line with forearm or ankylosis, either favorable or unfavorable. As such, a compensable rating in not applicable prior to March 14, 2017.

Additionally, the Board finds that a rating in excess of 10 percent for the Veteran's right wrist disability, from March 14, 2017, is not warranted. The medical evidence does not reflect that the Veteran's right wrist has been manifested by ankylosis, either favorable or unfavorable. As such, an increased rating in not applicable.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his right wrist disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to a compensable rating for service-connected residuals of a right wrist fracture of distal radius prior to March 14, 2017 is denied.

 Entitlement to a rating in excess of 10 percent disabling for service-connected residuals of a right wrist fracture of distal radius from March 14, 2017, is denied.


REMAND

In the August 2016 remand, the Board found that VA's duty to assist to provide a supplemental nexus medical examination/opinion for the issue of entitlement to service connection for a low back condition. The August 2016 Board remand found that a previous March 2012 VA medical opinion failed to account for the Veteran's competent lay statements regarding the onset of his back disability and the presence of symptoms since that time. As such, the Board instructed the RO to complete the appropriate development necessary, to include obtaining a nexus medical examination. 

The Veteran was provided another VA examination in March 2017. The examiner opined that the Veteran's claimed back condition less likely than not incurred in or caused by an in-service injury, event, or illness. The examiner explained that there are no medical records showing a diagnosis or treatment for a back condition while the Veteran was still in service. However, as noted in the August 2016 Board remand, a service treatment record dated in April 1967 shows that the Veteran complained of back pain with lower extremity radicular symptoms. Further, post service private medical record dated in January 1986 shows a diagnosis of chronic mechanical low back pain. A November 2002 private medical record shows an impression of chronic low back pain with intermittent lumbar radiculopathy and spinal stenosis. Private medical records dated in 2011 reflect that the Veteran received several caudal epidural steroid injections for lumbar radiculopathy pain. Here, the March 2017 medical opinion is based on incorrect facts and does not provide adequate rationale for the conclusion reached. As such, supplemental comment is needed. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

Additionally, in providing the medical opinion, the March 2017 examiner failed to account for the Veteran's competent lay statements regarding the onset of his back disability and the presence of symptoms since that time, as instructed to do so in the August 2016 remand. While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F. 3d 1331 (Fed. Cir. 2006). A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., back pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a supplemental medical opinion provided after the claims folder is reviewed is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental medical opinion from an appropriate medical provider to determine the nature and etiology of the Veteran's claimed low back condition. The entire electronic claims file must be reviewed by the examiner. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's low back condition is related to, or aggravated by his active military service, to include whether it is at least as likely as not to have manifested during active military service.

The physician is required to provide a complete rationale for all opinions rendered, based on the physician's clinical experience, medical expertise, and established medical principles. Reference to relevant evidence of record should be included, in particular the service treatment record dated in April 1967 showing that the Veteran complained of back pain with lower extremity radicular symptoms, the January 1986 post service treatment record reflecting a diagnosis of chronic mechanical low back pain and the Veteran's lay statements. 

Any opinion provided must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


